Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 30 September 2020 are sufficient so that the rejection of record under 35 U.S.C. § 112(a) and (b) have been overcome.  Accordingly, the aforementioned rejection has been withdrawn. However, there are errors pertaining to formal matters in both the drawings and specification that require further corrections.
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Drawings
The replacement and/or amended drawings received 30 September 2020 improperly include new FIGS. 12-54. These figures were not part of the original patent drawings and should not be part of the replacement drawings, even when marked “CANCELED”. Accordingly, the FIGS. 12-54 have been appropriately canceled. The Examiner has provided a marked-up copy of the drawing sheets including an annotation of an “X” on the nonelected figures representing their cancellation (08.02(t)-(v)).
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. In particular, the specification has not been properly annotated to include the appropriate markings in a reissue application. 37 CFR 1.173(d) states:
Any changes relative to the patent being reissued which are made to the specification, including the claims, upon 
The matter to be omitted by reissue must be enclosed in brackets; and
The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)).
Furthermore, all amendments must be made relative to the issue patent for which the reissue is sought. Applicant’s amendment to the specification received 30 September 2020 were improperly made relative to the amended specification that was filed with the reissue and not made relative to the actual patent. For proper form, the following amendments have been made to the specification:
The title is not properly annotated to include the appropriate markings to indicate the changes made. Specifically, the matter to be omitted should enclosed in brackets and not strike-out as currently marked. Accordingly, the title has been amended throughout the application, except in the original oath or declaration, to include the following markings and read precisely as follows:
-- ELECTRIC VEHICLE CHARGING [SYSTEM] DEVICE --
In the descriptions of the figures, the descriptions of FIGS. 12-54 are items of information that were not part of the patent specification. Therefore, these items of information are not cancellations from the patent and should not be included. Additionally, the matter to be omitted should enclosed in brackets and not strike-out as currently marked.
Accordingly, the descriptions of the figures in their entirety have been amended to include the appropriate markings and read precisely as follows:
-- FIG. 1 is [an upper left front] a top, front, and left side perspective view of an electric vehicle charging [system showing] device embodying our new design;
FIG. 2 is [an upper right rear] a top, rear, and right side perspective view thereof;
FIG. 3 is a front elevational view thereof;
FIG. 4 is a right side elevational view thereof;
FIG. 5 is a rear elevational view thereof;
FIG. 6 is a left side elevational view thereof;
FIG. 7 is a top plan view thereof;
FIG. 8 is a bottom plan view thereof;
FIG. 9 is [a top left from] an enlarged and partial top, front, and left side perspective [cutaway] view thereof showing illumination elements;
FIG. 10 is [a side and enlarged elevational cutaway] an enlarged and partial side elevational view [of the electric vehicle charging system of FIGS. 4 and 6] thereof; and
FIG. 11 is an enlarged bottom plan view thereof showing details of the air vents [of the electric vehicle charging system of FIG. 8]. --
The description of the broken line showing is not properly annotated to include the appropriate markings to indicate the changes made. Specifically, the matter to be omitted should enclosed in brackets and not strike-out as currently marked. Accordingly, the paragraph in the patent specification that reads:
[The shade lines in the Figures show contour and not surface ornamentation.
The broken lines in the Figures show portions of the electric vehicle charging system which forms no part of the claimed design.]
has been amended to include the appropriate markings and read precisely as follows:
-- [The shade lines in the Figures show contour and not surface ornamentation.]
The broken lines in the Figures show portions of the electric vehicle charging [system] device which forms no part of the claimed design. --
For consistency, the claim has been amended to include the appropriate markings and read precisely as follows:
-- We Claim:
The ornamental design for an electric vehicle charging [system,] device as shown and described. --
Reminder of duties under 37 CFR §§ 1.178(b) and 1.56
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. D844,559 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
An examiners amendment to the record has been stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914